978 So.2d 315 (2008)
Thomas R. DENTON
v.
Pamela A. VIDRINE, American Deposit Insurance Company, LA Sheriffs' Automobile Risk Program, and State Farm Mutual Automobile Insurance Company
Pamela Vidrine
v.
Thomas R. Denton, Randall Andre in his Capacity as Sheriff for the Parish of West Baton Rouge-West Baton Rouge Parish Sheriffs Office, Louisiana Sheriffs' Automobile Risk Program and XYZ Insurance Company.
No. 2008-C-0483.
Supreme Court of Louisiana.
April 4, 2008.
In re State Farm Mutual Automobile Insurance Company;Defendant; Applying for Writ of Certiorari and/or Review, Parish of W. Baton Rouge, 18th Judicial District Court Div. A, No. 27,225; to the *316 Court of Appeal, First Circuit, No(s). 2006 CA 0144R, 2006 CA 0143R.
Granted.